DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent 8,265,950 to Howe et al. in further view of U.S. Patent Application Publication 2009/0192904 to Patterson et al. in further view of U.S. Patent Application Publication 2002/0002495 to Ullman.
As to claim 1, Howe discloses method for creating a Pseudo-prescription for over the counter items that do not require prescriptions, and using the pseudo-prescription in a purchase transaction, transacted amongst an adjudication processor (Howe column 1 lines 28-42), the method comprising:
providing a retailer infrastructure that includes a point of sale server coupled to a store concentrator a product table, and/or one or more price book (Howe column 7 lines 1-65);
providing an adjudication processor and a claims processor with a process control server (Howe column 7 lines 1-65); and
creating a pseudo-prescription by the retailer infrastructure for an over the counter non-prescription item that does not typically require a prescription, the pseudo prescription containing a national drug code (NDC) for each over-the-counter item being purchased the pseudo-prescription is used in a purchase transaction of the non-prescription item (Howe column 7 lines 1-65). That the pseudo prescription is being used to associate each over the counter item with the customer’s benefit coverage is an intended use of the pseudo prescription and is not given patentable weight.
Howe column 9 lines 55-65 and claim 1);
Examiner notes that the claim recites an intended use of the pseudo-prescription (wherein the pseudo-prescription is used in a purchase transaction of the non-prescription item). This recitation of the intended use does not limit the claim to a particular structure or limit the scope of the claim. See MPEP 2103. Therefore, it is not necessary for Howe to disclose this feature.
However, Howe does not explicitly teach wherein the retail infrastructure is insulated from details of multiple purses and member demographics. Patterson discloses wherein the retail infrastructure is insulated from details of multiple purses and member demographics (Patterson [0063] and [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by Applicant to isolate retail infrastructure from details of multiple purses and member demographics to simplify a transaction for the retailer.
However, Howe and Patterson do not explicitly teach formatting items in a market basket as National Council for Prescription Drug Programs (NCPDP) claim transactions.  And upon receipt, the benefits processor formatting a NCPDP Claim approval message to the adjudication processor switch, which re-attaches item data to the authorization message and submits it back to the point of sale server. 
Ullman discloses formatting items in a market basket as National Council for Prescription Drug Programs (NCPDP) claim transactions.  And upon receipt, the benefits processor formatting a NCPDP Claim approval message to the adjudication processor switch, which re-attaches item data to the authorization message and submits it back to the point of sale server (Ulman abstract and  [0025]-[0027]).
As to claim 5, see the discussion of claim 4, additionally, Howe discloses the method wherein based on rules provided by the process control server the adjudication processor switch formats an NCPDP claim transaction for the items in the market basket (Howe column 9 lines 45-67).
As to claim 6, see the discussion of claim 5, additionally, Howe discloses the method wherein the adjudication processor switch waits to complete a transaction to a retailer until the NCPDP Claim transaction(s) are processed (Howe column 9 lines 45-67)..
As to claims 8-10, these features are dependent on an alternative limitation in claim 1, they are rejected for the same reasons as claim 1.
Response to Arguments
Applicant's arguments filed 8/3/21 have been fully considered but they are not persuasive.
Applicant argues that Patterson does not teach insulating a retain infrastructure from details regarding demographics or purses. Patterson discloses a single financial presentation device that accesses multiple purses (eg. financial and health care savings accounts) the retail system is insulated by the processing module from details of the financial and HSA accounts as the processing module makes these decisions. This teaches insulating a retain infrastructure from details regarding purses. In response to applicant's argument that Patterson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both inventions are directed towards healthcare financial transaction processing.
 Applicant argues that Howe does not teach creating a pseudo prescription for over the counter non-prescription items that do not typically require a prescription. Applicant does not provide a special definition of a pseudo-prescription, however the specification at [0010] discusses that a pseudo prescription maybe a proxy for an over the counter item in a transaction. The claim only requires that the pseudo prescription contain identifying indicia for each over the counter item being purchased. Howe discloses a drug claim that is parsed to determine a corresponding NDC in step 40 in column 7 and in step 70 determines whether the claim is an over the counter drug in column 8. As Howe teaches a claim containing identifying indicia for an over the counter item in an electronic format it must then have been electronically created. The claim is considered analogous to the pseudo-prescription. Howe specifically considers “over the counter” items that may be covered by third party payer plans (Medicare) (e.g. After the claims have been sorted, they are then processed per the standard processing for the particular drug Howe’s consideration of OTC items under Part D administrative fee, is how a user would interpret and name the same or similar data. The rejection is therefore maintained.
Applicant argues that Ullman does not teach formatting items not covered by insurance. This rejection is based upon a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejections are therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELIZA A LAM/Primary Examiner, Art Unit 3686